Citation Nr: 1828638	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-03 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and major depressive disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for status post medial collateral ligament and posterior ligament reconstructive surgery of the right knee prior to July 1, 2015.

3.  Entitlement to a compensable evaluation in excess for status post medial collateral ligament and posterior ligament reconstructive surgery of the right knee on or after July 1, 2015.

4.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the right knee on or after July 1, 2015.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to November 17, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to June 1979 and from February 1986 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a November 2015 hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing is included in the claims file.

In January 2016, the Board remanded the issue of entitlement to a rating in excess of 70 percent for PTSD and major depressive disorder to obtain outstanding treatment records.   The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The issues of entitlement to an evaluation in excess of 30 percent for status post medial collateral ligament and posterior ligament reconstructive surgery of the right knee prior to July 1, 2015; entitlement to a compensable evaluation in excess for status post medial collateral ligament and posterior ligament reconstructive surgery of the right knee on or after July 1, 2015; entitlement to an evaluation in excess of 10 percent for limitation of extension of the right knee on or after July 1, 2015; entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee; and, entitlement to a TDIU prior to November 17, 2006, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD and major depressive disorder were not manifested at any point during the appeal period by total impairment in occupational and social functioning. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 70 percent for PTSD and major depressive disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist regarding the issue of entitlement to a rating in excess of 70 percent for PTSD and major depressive disorder.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the issue is ready to be decided on its merits.

Law and Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an August 2009 rating decision, the Veteran was granted service connection for PTSD and major depressive disorder, and assigned a 50 percent evaluation effective November 17, 2006, pursuant to Diagnostic Code 9411.  Subsequently, the Veteran was granted a 70 percent evaluation for her PTSD and depressive disorder, effective November 17, 2006.

A 70 percent evaluation contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In June 2009, the Veteran was afforded a VA PTSD examination.  The Veteran's claims file was reviewed by the VA examiner.  The VA examiner reported that the Veteran had been diagnosed with PTSD in December 2006.  The Veteran was not married and had not engaged in any sexual relationships since her in-service rape.  However, she had close relationships with her family, participated in the upbringing of her niece, and had a close group of friends.  Her symptoms included:  recurrent and intrusive distressing recollections of her in-service assault; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of her assault; and, physiological reactive to exposure to internal or external cues that are related to her assault.  She also had difficulty sleeping, concentrating, and had an exaggerated startle response.  The Veteran had panic attacks once or twice a month and her memory was intact.  She was able to maintain personal hygiene.  She was diagnosed with PTSD and major depressive disorder.  The VA examiner indicated that the Veteran was did not have total occupational and social impairment.  The Veteran indicated that she was not able to maintain her concertation and attention enough to stay focused on a work task or return to school.

In April 2013, Dr. J.H. completed a Review PTSD Disability Benefits Questionnaire.  He confirmed the Veteran's diagnosis of PTSD and depressive disorder.  Dr. J.H. indicated that he reviewed the Veteran's treatment records.  He reported that the Veteran was single and lived with a relative.  The Veteran associated with her extended family, but the relationships were conflictual and stressful.  He reported that the Veteran had been unemployable since 1996 because of her psychiatric disorders.  Her symptoms included:  depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; impaired judgement; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work and work like setting; inability to establish and maintain effective relationships; suicidal ideation; persistent danger of hurting self or others; and, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran also experienced recurrent nightmares, intrusive images, avoidance of most males, and anxiety/panic in public setting.  Dr. J.H. concluded that the Veteran's psychiatric disorders were productive of total occupational and social impairment.

In September 2014, the Veteran underwent her most recent VA examination.  The Veteran's claims file was reviewed by the VA examiner.  The VA examiner diagnosed PTSD and depressive disorder.  The Veteran stated that she spent a lot of time around the house and had no hobbies.  She lived with her mother and had a close friend.  She was unemployed.  The Veteran reported intermittent suicidal ideation but had no plan or intent.  She sometimes heard voices.  Her symptoms included:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and, neglect of personal appearance and hygiene.  The VA examiner commented that the Veteran experienced serious symptoms of PTSD and depression.  She had serious impairment in social functioning, mood, thinking, and judgment.  She had no friends and no meaningful social interactions.  The Veteran reported that her symptoms had worsened.  She had intermittent difficulty with personal hygiene, increased intrusive thought and nightmares, and dissociative experiences.  The VA examiner concluded that the Veteran's psychiatric disorders were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.
An August 2016 mental health note indicated that the Veteran had good social and family support when she experienced feelings of hopelessness.  This note is repeated throughout the Veteran's treatment records.

An October 2016 VA mental health note indicates that the Veteran was appropriately clothed and had good hygiene.  She was oriented to place, person, time, and situation.  Her thought process was clear and there was no evidence of hallucinations, paranoia, delusions, obsessions, or thought disorder.  There was no evidence of suicidal ideation or homicidal ideation.  Her judgment was adequate and her memory was intact.  The Veteran reported increased social activities, greater awareness of her emotions, and trying new things.

As discussed above, a 100 percent rating contemplates total occupational and social impairment.  See Sellers, Mauerhan.  Although she has significant impairment in most areas of occupational and social functioning, the Veteran is not totally impaired.  The Veteran has maintained relationships with family members and friends.  She has actively participated in the upbringing of her niece.  Furthermore, the Veteran's PTSD has not been productive of:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name - enumerated symptoms for the 100 percent disability rating.  38 C.F.R. 4.130, Diagnostic Code 9411.

The Board acknowledges that Dr. J.H. determined the Veteran's PTSD and depressive disorder is productive of total occupational and social impairment.  However, this opinion is outweighed by the the VA examinations that found the Veteran was not totally occupationally and socially impaired.  Her VA treatment records include references to the Veteran's strong social and family support.  Her PTSD and depressive disorder are serious, which is contemplated by her current 70 percent evaluation.  Id.

The Board has considered the Veteran's lay statements regarding the severity of her PTSD and depressive disorder, but they are probatively outweighed by the VA examination reports.  The VA examination reports were based upon examinations, consideration of the Veteran's lay statements, reviews of the entire record and the examiners' medical expertise.  They are highly probative.  Additionally, the VA examination reports are more probative than Dr. J.H.'s opinion because this report was prepared after reviewing a selection of treatment records rather than the entire record.

Therefore, the Board finds a preponderance of the evidence is against the Veteran's claim, and a 100 percent disability evaluation for PTSD and depressive disorder is not warranted.  38 C.F.R. 4.130, Diagnostic Code 9411.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD and major depressive disorder is denied.


REMAND

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  Thus, a recent VA examination with retrospective and current medical opinions is needed before the increased rating claims for the Veteran's bilateral knee disabilities can be addressed on the merits.  Id.

The Board finds that the issue of entitlement to a TDIU prior to November 17, 2006, is inextricably intertwined with the Veteran's claims for increased evaluations for her bilateral knee disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Any development concerning the claims for increased evaluations could potentially be relevant to the Veteran's claim of entitlement to a TDIU prior to November 17, 2006.  Id.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected bilateral knee disabilities, to include retrospectively.  The claims file must be made available to the examiner in conjunction with the examination.

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the bilateral knees since 2005.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected bilateral knee disabilities are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected bilateral knee disabilities since 2005.

The examiner should describe any symptomatology associated with flare-ups and describe the frequency, duration, and severity of the disability during flare-ups.  Further, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the bilateral knees since 2005.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In particular, with respect to flare-ups and repetitive use, the examiner should identify any functional loss, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive use.  If the examination is not taking place during a flare-up and/or repetitive use, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups and repetitive use, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

2.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


